       Case 3:20-cv-02807-X Document 6 Filed 12/02/20               Page 1 of 1 PageID 28



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

  ROBERT ALBERT, individually and on                   Case No.
  behalf of all others similarly situated,               20-cv-
                                                         02807
                  Plaintiff,
                                                     CLASS ACTION COMPLAINT
  v.
                                                     DEMAND FOR JURY TRIAL
  SIMPLE HOUSE SOLUTIONS LLC, a
  Texas registered limited liability company,

                  Defendant.




                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff Robert Albert pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses the instant action. All claims of Plaintiff, Robert Albert, individually, are

hereby dismissed with prejudice. Defendant has neither answered Plaintiff’s Complaint, nor

filed a motion for summary judgment. Although this case was filed as a class action, no class has

been certified, and court approval of this voluntary dismissal is therefore not required under Rule

23(a) of the Federal Rules of Civil Procedure.



Dated: December 2, 2020                       By: /s/ Stefan Coleman

                                              Stefan Coleman (Fl Bar 30188)
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, Fl 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946
                                              (Admitted to the Northern District of Texas)



                                              Attorney for Plaintiff and the putative Class
